DETAILED ACTION
	This office action is in response to the application filed on 4/8/2021 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Petro (US20210092026A1) in view of Das et al. (US20210203680A1).

As to claims 1, 19, and 20, Di Petro teaches a method comprising: determining, by a processing system including at least one processor, a plurality of input features of a first machine learning model, wherein the first machine learning model is deployed in a telecommunication network for a prediction task associated with an operation of the telecommunication network; (abstract a network assurance service repeatedly selects a candidate set of model settings based in part on the data lake of network telemetry data, trains a machine learning model using network telemetry data from the data lake that matches the candidate set of model settings.  The service further deploys the generated machine learning model to the particular computer network for on-premise execution.)
detecting, by the processing system, that the first characteristic of the first data source exceeds one of: the forecast upper bound or the forecast lower bound during the first time period; and ([0034] machine learning is concerned with the design and the development of techniques that take as input empirical data (such as network statistics and performance indicators [0078] model settings can include both the input parameters evaluated by the model, as well as those that control the configuration of the model itself (e.g., the number of layers in a neural network, anomaly or alert thresholds, etc.). For example, the model settings may specify that the model should assess the number of clients attached to an AP, the bandwidth consumed by those clients, etc., as well as the minimum number of impacted clients/locations for the model to raise an issue alert [0093] an expert may specify a set of rules that allow filter engine 412 to detect faulty input data, along with a set of actions to remove of correct the faulty data value itself.)
generating, by the processing system, an alert that an output of the first machine learning model may be faulty, in response to the detecting. ([0093] filter engine 412 may frame the problem as a classification problem and use a machine learning classifier, such as a regression method, to label samples in data lake 410 as either ‘normal’ or ‘faulty/bug-associated.)
	But does not specifically teach:
applying, by the processing system, a time series forecast model to a historical data set of a first data source associated with at least one of the plurality of input features to generate a forecast upper bound of a first characteristic of the first data source for a first time period and a forecast lower bound of the first characteristic of the first data source for the first time period; 
However Das teaches applying, by the processing system, a time series forecast model to a historical data set of a first data source associated with at least one of the plurality of input features to generate a forecast upper bound of a first characteristic of the first data source for a first time period and a forecast lower bound of the first characteristic of the first data source for the first time period; ([0018] Training and using a forecasting model to forecast time series data based on historical data [0023] These inputs are used by the model to forecast the expected number of resource instances at time t along with an upper bound and a lower bound. In some embodiments, the upper bound is the predicted maximum number of resource instances used at time t and the lower bound is the predicted minimum number of resource instances used at time t. 0024] Near real time data (e.g., the actual detected values) for time t, it is compared to the upper bound and lower bound output by the forecasting model in order to determine whether an anomaly has occurred. Any actual resource instance count that is greater than the upper bound or less than the lower bound output by the forecasting model is considered an anomaly.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the machine learning model of Di Petro with the forecasting model of Das in order to detect anomalies. 


As to claim 2, Di Petro in view of Das teaches the method of claim 1, further comprising: retraining the first machine learning model to exclude the first data source associated with the one of the plurality of input features and to provide a retrained first machine learning model, in response to the detecting. (Di Petro [0095] Data lake sanitization engine 414 of cloud service 302 may be configured to assess the impact of the data bug on the currently deployed models 406 and to ensure that the faulty data associated with the bug is excluded from being used by model generator 418 during the next iteration of model training. [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model)
As to claim 3, Di Petro in view of Das teaches the method of claim 2, wherein the retraining is based upon a first portion of historical data comprising a plurality of training examples for the first machine learning model. (Di Petro [0034] machine learning is concerned with the design and the development of techniques that take as input empirical data (such as network statistics and performance indicators) [0095] Data lake sanitization engine 414 of cloud service 302 may be configured to assess the impact of the data bug on the currently deployed models 406 and to ensure that the faulty data associated with the bug is excluded from being used by model generator 418 during the next iteration of model training. [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model)

As to claim 4, Di Petro in view of Das teaches the method of claim 3, further comprising: applying the retrained first machine learning model to a second portion of historical data comprising a plurality of testing examples to generate a prediction accuracy of the retrained first machine learning model. (Di Petro [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model; Note also that the portion of data lake 410 used by model generator 418 to train a model should not overlap the data used by on-premise emulator 420 to test such a model )
As to claim 5, Di Petro in view of Das teaches the method of claim 4, further comprising: deploying the retrained first machine learning model to the telecommunication network when the prediction accuracy exceeds a threshold. (Di Petro [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model, if its performance increase exceeds a predefined threshold.)
As to claim 6, Di Petro in view of Das teaches the method of claim 2, further comprising: monitoring a prediction accuracy of the first machine learning model, in response to the detecting, wherein the retraining is in response to determining, via the monitoring, that the prediction accuracy is below a threshold. (Di Petro [0101] the final decision as to whether a deployed model 406 should be replaced/updated by cloud service 302 may be made manually or automatically, a threshold could be used by feedback engine 422 on the improvement metric, to determine whether to automatically deploy the new model for on-premise execution.)

As to claim 7, Di Petro in view of Das teaches the method of claim 2, wherein the retraining comprises: selecting a secondary data source to replace the first data source for the one of the plurality of input features. (Di Petro [0104] the service may also determine that a portion of the network telemetry data in the data lake is associated with a bug and filter that portion from being used by the service to train a machine learning model.)
As to claim 8, Di Petro in view of Das teaches the method of claim 2, wherein the retraining is in response to a verification that the first data source is faulty. (Di Petro [0096] data lake sanitization engine 412 will apply its data fault filter to training data lake 410 used by model generator 418 to generate the machine learning models 406 for on-premise execution. In a second step, data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model)
As to claim 9, Di Petro in view of Das teaches the method of claim 2, further comprising: determining that the first data source is associated with one of a plurality of input features of a second machine learning model, wherein the second machine learning model is deployed in the telecommunication network for a second prediction task associated with the operation of the telecommunication network; and retraining the second machine learning model to exclude the first data source associated with the one of the plurality of input features of the second machine learning model and to provide a retrained second machine learning model, in response to the detecting. (Di Petro [0096] data lake sanitization engine 412 will apply its data fault filter to training data lake 410 used by model generator 418 to generate the machine learning models 406 for on-premise execution. In a second step, data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model)
As to claim 10, Di Petro in view of Das teaches the method of claim 9, further comprising: deploying the retrained second machine learning model to the telecommunication network. (Di Petro [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model,)
As to claim 11, Di Petro in view of Das teaches the method of claim 1, further comprising: deploying, in response to the alert, a second machine learning model to the telecommunication network for the prediction task. (Di Petro [0092] filter engine 412 may frame the problem as a classification problem and use a machine learning classifier, such as a regression method, to label samples in data lake 410 as either ‘normal’ or ‘faulty/bug-associated.’ [0096] data lake sanitization engine 414 will then initiate retraining of any previously deployed models 406 using the sanitized training data and re-deploy the newly trained model,)
As to claim 12, Di Petro in view of Das teaches the method of claim 1, wherein the first time period comprises a day. (Das [0023] Then resource instance counts from time instances t−k, t−(k−1), t−1 are extracted from the near real time data, where k is a parameter for a time window (e.g., a number of hours). In an example, the model requires k hours of autoregressive inputs along with corresponding temporal inputs. 20 hourly sets of near real time data (e.g., k=20) prior to the time t are provided as inputs to the model. These inputs are used by the model to forecast the expected number of resource instances at time t along with an upper bound and a lower bound.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that k could be equal to 24.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the machine learning model of Di Petro with the forecasting model of Das in order to detect anomalies. 
As to claim 13, Di Petro in view of Das teaches the method of claim 1, wherein the first characteristic of the first data source comprises: a data volume per time period of the first data source; data values of the data of the first data source; a percentage of null values of the data of the first data source; a number of clusters of the data of the first data source; or a data type distribution of the data of the first data source.(Di Petro [0046] Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics the cognitive analytics model(s) may be configured to extract patterns such as the number of clients, traffic throughput as a function of time)
As to claim 14, Di Petro in view of Das teaches the method of claim 1, wherein the first data source is an aggregate data source based upon data of at least two constituent data sources. (Di Petro [0080] For example, based on the configuration of the network of service 302a, such as the number of clients, APs, load, etc., cloud service 302 may select telemetry data in data lake 410 obtained from any number of other networks having a similar size and/or vertical (e.g., a hospital, a school, etc.), to train the default model 406 pushed to local service 302a.)
As to claim 15, Di Petro in view of Das teaches the method of claim 1, wherein the first data source is aggregated with at least one other data source to provide an aggregate data source associated with the at least one of the plurality of input features of the first machine learning model. (Di Petro [0080] For example, based on the configuration of the network of service 302a, such as the number of clients, APs, load, etc., cloud service 302 may select telemetry data in data lake 410 obtained from any number of other networks having a similar size and/or vertical (e.g., a hospital, a school, etc.), to train the default model 406 pushed to local service 302a.)
As to claim 16, Di Petro in view of Das teaches the method of claim 1, wherein the first data source comprises data obtained from at least one component of the telecommunication network. (Di Petro [0079] As shown, cloud service 302 may include a training data lake 410 that comprises network telemetry data obtained by cloud service 302 from any number of different networks. In some cases, this may include telemetry data 334 collected by network data collection platform 304 from the network of service 302a and reported to cloud service 302 via agent 408. The network telemetry data in training data lake 410 may also comprise telemetry data from any number of other networks.)
As to claim 17, Di Petro in view of Das teaches the method of claim 1, wherein the first data source comprises data obtained from a computing system external to the telecommunication network. (Di Petro [0079] As shown, cloud service 302 may include a training data lake 410 that comprises network telemetry data obtained by cloud service 302 from any number of different networks. In some cases, this may include telemetry data 334 collected by network data collection platform 304 from the network of service 302a and reported to cloud service 302 via agent 408. The network telemetry data in training data lake 410 may also comprise telemetry data from any number of other networks.)
As to claim 18, Di Petro in view of Das teaches the method of claim 1, wherein the first data source comprises data associated with users of the telecommunication network. (Di Petro [0043] During operation, network data collection platform 304 may receive a variety of data feeds that convey collected data 334 from the devices of branch office 306 and campus 308, as well as from network services and network control plane functions 310. Example data feeds may comprise, but are not limited to, management information bases (MIBS) with Simple Network Management Protocol (SNMP)v2, JavaScript Object Notation (JSON) Files (e.g., WSA wireless, etc.), NetFlow/IPFIX records, logs reporting in order to collect rich datasets related to network control planes (e.g., Wi-Fi roaming, join and authentication, routing, QoS, PHY/MAC counters, links/node failures), traffic characteristics, and other such telemetry data regarding the monitored network.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465